OPINION OF THE COURT. ROBERTS, J. The point involved in this appeal is as to whether appellee was entitled to statutory exemption as to certain moneys owing appellee which had been garnished. The case originated before a justice of the peace, and was taken to the district court by certiorari. The district court upheld appellee’s right to the exemption. In this court the judgment is attacked upon numerous grounds, not called to the attention of that court by exceptions or in any other manner, for which reason the questions raised will not be considered here. Fullen v. Fullen, 21 N. M. 212, 158 Pac. 294. The judgment is affirmed. PARKER, C. J., and RAYNOLDS, J., concur.